DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Remarks
It is unclear whether the dashes to the left of claims 1, 3, 4-10 and 15 are intended.

Election/Restrictions
Claims 11-13 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species II, there being no allowable generic or linking claim. Claim 14 has been included in species I as claim 14 is dependent on claim 1. Election was made without traverse in the reply filed on 08/16/2022. Because the Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
	The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 4 is objected to because of the following informalities:  line 4 uses the phrase “located on where there is left to the current block”.  In order to improve clarity and as best understood by the Examiner, the phrase should be “located left of the current block”. The same phrase is used four more times for different locations in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. The claim(s) recite(s) marking whether a candidate coding block is available or unavailable based on whether the candidate coding block is in an extended merge estimate region (MER). Other than reciting “processing circuitry”, nothing in the claim precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application because the generically recited computer element of “processing circuitry” simply implements the abstract idea on a computer. 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional element to the “marking” steps is the generic “processing circuitry”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	Claims 2-10 and 15 are also rejected based on the same rationale as claim 1. However, claim 14 is patent eligible as there is a practical application in the coding step of claim 14. The Examiner recommends simply adding a coding step such as the coding step of claim 14 to claims 1 and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. ("AHG 10: Unified design on parallel merge/skip", JCTVC-H0090, 1-10 February 2012), hereinafter Jeon in view of Bross et al. ("Chapter 5 Inter-Picture Prediction in HEVC", 2014), hereinafter Bross and further in view of Poirier et al. (U.S. 2020/0120358), hereinafter Poirier. Jeon was cited in the Applicant’s IDS dated 9/17/21 and Bross was cited in the Applicant’s IDS dated 3/10/21. Citations are being made to the copies filed by the Applicant on 9/17/21 and 3/10/21.

	Regarding claim 1, Jeon discloses an apparatus for marking availability of a candidate coding block for merge estimation of a current coding block within a coding tree unit, CTU, wherein the apparatus comprises: 
	a video encoder (Jeon p. 7, section 4) configured to: 
	- mark the candidate coding block as available (Jeon p. 2, section 1 and section 2 and p. 3, fig. 1); 
	- mark the candidate coding block as unavailable when a predefined location of the candidate coding block is included within the same merge estimation region (MER) (Jeon p. 2, section 1 and section 2 and p. 3, fig. 1).
	Jeon does not explicitly disclose an extended merge estimation region, MER, wherein the extended MER includes a current MER in which the current coding block is located and at least a portion of another MER, adjacent to the current MER.
	However, Bross teaches marking the candidate coding block as unavailable when a predefined location of the candidate coding block is included within an extended merge estimation region, MER, wherein the extended MER includes a current MER in which the current coding block is located and at least a portion of another MER, adjacent to the current MER (Bross p. 127 and p. 128, top).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeon’s apparatus with the missing limitations as taught by Bross to achieve a higher degree of parallelization to increase throughput (Bross p. 127, top, section 5.2.2.5 and p. 128, top half).

Jeon does not explicitly disclose processing circuitry to carry out the steps.
However, Poirier teaches processing circuitry to carry out the steps (Poirier [0089]-[0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Jeon in view of Bross with the missing limitations as taught by Poirier to predict various kinds of content more efficiently (Poirier [0035]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of coding video data more efficiently.

	Regarding claim 2, Jeon in view of Bross and Poirier teaches the apparatus according to claim 1, wherein the marking of the candidate coding block includes: 
	obtain coordinates [X,Y] of a left-top pixel of the current coding block (Poirier [0039] and fig. 1); 
	obtain, as the predefined location, coordinates [X2,Y2] of a specific point in the candidate coding block (Poirier [0039] and fig. 1); 
	determine if the specific point is located within the extended MER by comparing the coordinates of the specific point and the coordinates of the left-top pixel (Poirier [0039] and fig. 1), and 
	mark the candidate coding block as unavailable, if the specific point is located within the extended MER (Jeon p. 2, section 1 and Bross pgs. 127-128).
	The same motivation and analysis for claim 1 applies to the missing limitations of claim 2.

	Regarding claim 14, Jeon in view of Bross and Poirier teaches the apparatus according to claim 1, wherein the processing circuitry is further configured to: 
	derive motion vector candidates, MVCs, from the candidate coding block marked as available (Bross pgs. 127-128); and 
	code the current coding block by referring to the MVCs (Bross pgs. 127-128 and p. 122, top).
	The same motivation and analysis for claim 1 applies to the missing limitations of claim 14.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Bross.

	Regarding claim 15, Jeon discloses a method for marking availability of a candidate coding block for merge estimation of a current coding block within a coding tree unit, CTU, comprising the steps of: 
	- marking the candidate coding block as available (Jeon p. 2, section 1 and section 2 and p. 3, fig. 1); 
	- marking the candidate coding block as unavailable when a predefined location of the candidate coding block is included within the same merge estimation region (MER) (Jeon p. 2, section 1 and section 2 and p. 3, fig. 1).
	Jeon does not explicitly disclose an extended merge estimation region, MER, wherein the extended MER includes a current MER in which the current coding block is located and at least a portion of another MER, adjacent to the current MER.
	However, Bross teaches marking the candidate coding block as unavailable when a predefined location of the candidate coding block is included within an extended merge estimation region, MER, wherein the extended MER includes a current MER in which the current coding block is located and at least a portion of another MER, adjacent to the current MER (Bross p. 127 and p. 128, top).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeon’s apparatus with the missing limitations as taught by Bross to achieve a higher degree of parallelization to increase throughput (Bross p. 127, top, section 5.2.2.5 and p. 128, top half).

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further, the claim objection and the 101 rejection above would need to be overcome. Also, the withdrawn claims would need to be canceled.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung et al. (U.S. 2020/0128251) discloses using the top left pixel coordinate of (0,0) to determine whether a block belongs to a certain zone ([0127], fig. 1A and fig. 3A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482